I II 1 'COPY




SHARON KELLER                                                                                         ABEL ACOSTA
  PRESIDING JUDGE                 Court of Criminal Appeals                                                CLERK
                                                                                                        (512)463-1551
                                        P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON
                                              AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
                                                                                                      GENERAL COUNSEL
MIKE KEASLER
                                                                                                        (512)463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
 JUDGES
                                                                              FILED IN COURT OF APPEALS
                                                                                12th Coun Jf Appeals District
                                            Wednesday, April 22, 201

   JAMARIOS LECHRISTOPHER CANTON
   Robertson Unit - TDC #1771951
   12071 FM 3522
   Abilene, TX 79601

   Re: CANTON, JAMARIOS LECHRISTOPHER
   CCA No. WR-81,430-02                                                                 COANo. 12-12-0CrU8-CR
   Trial Court Case No. F1017409-B


             The court has issued an opinion on the above referenced cause number

                                                                           Sincerely,




                                                                           Abel Acosta, Clerk

   cc:     12th Court Of Appeals Clerk (DELIVERED VIA E-MAIL)
   District Attorney Nacogdoches County (DELIVERED VIA E-MAIL)
   District Clerk Nacogdoches County (DELIVERED VIA E-MAIL)




                        Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                           Website www.txcourts.gov/cca.aspx
                                                                   FILED IN COURT OF APPEALS
                                                                     1 -.in Cr-'^ r-; Appeals District


                                                                             APR 2 3 2015

                                                                           TYLER TEXAS
                                                                     CATHY S. LUSK, CLERK



              IN THE COURT OF CRIMINAL APPEALS
                                         OF TEXAS

                                        NO. WR-81,430-02



             EX PARTE JAMARIOS LECHRISTOPHER CANTON, Applicant



                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. F1017409 IN THE 145TH DISTRICT COURT
                              FROM NACOGDOCHES COUNTY




       Per curiam.


                                           OPINION


       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ ofhabeas corpus. Exparte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to life imprisonment. The Twelfth Court of Appeals affirmed his conviction.

Canton v. State, No. 12-12-00118-CR (Tex. App. — Tyler, December 20, 2012). This Court

dismissed his petition for discretionary review as untimely filed.

        Applicant contends that his pro se petition for discretionary review was erroneously

dismissed as untimely by this Court, because he placed it into the mail on the last day before the
                                                                                                  .   2

filing deadline. This Court remanded to the trial court two times to try to ascertain whether

Applicant did place his petition in the mail before the filing deadline, and if so why the petition was

not received by this Court until fourteen days after the filing deadline. No records could be obtained

from the prison mail system to indicate when Applicant's petition was placed in the mail, and

although the mail room supervisor provided several possible explanations for this Court's delay in

receiving the petition, it cannot be determined with any certainty why the petition was not received

until fourteen days after the filing deadline.

        We find, therefore, that due to a breakdown in the system, Applicant was deprived of his

right to petition this Court for discretionary review. See Exparte Riley, 193 S.W.3d 900 (Tex.

Crim. App. 2006). Applicant is granted the opportunity to file an out-of-time petition for

discretionary review of thejudgment of the Twelfth Court of Appeals in Cause No. 12-12-00118-CR

that affirmed his conviction in Cause No. F1017409 from the 145th District Court of Nacogdoches

County. Applicant shall file his petition for discretionaryreview with this Court within 30 days of

the date on which this Court's mandate issues.




Delivered: April 22, 2015
Do not publish